Citation Nr: 0420888	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-18 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to March 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)). 

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
See also Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board believes that 
additional evidentiary development is needed prior to final 
appellate consideration of his claim.

38 C.F.R. § 19.31(b)(1) (2003) requires the RO to issue a 
supplemental statement of the case (SSOC) in response to all 
additional pertinent evidence received after the statement of 
the case (SOC) or previous SSOC.  The Board notes that in 
March 2003 the RO received additional medical evidence, dated 
in November 2002, which shows a diagnosis of a skin 
condition.  This evidence is pertinent to this appeal and was 
not previously of record.  Therefore, under 38 C.F.R. 
§ 19.31(b)(1), the RO must issue an SSOC before final 
appellate adjudication of the veteran's claim can occur.

Furthermore, in light of this additional evidence showing a 
diagnosis of a skin disorder, and a service medical record 
showing that the veteran complained of a skin condition in 
July 1993, the Board believes a remand is also necessary to 
obtain a medical opinion as to the etiology of any skin 
condition found to be present.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and any 
other applicable legal precedent.

2.  The veteran should be requested to provide 
the names, addresses and approximate dates of 
treatment for all health care providers who 
may possess additional records pertinent to 
his claim.  With any necessary authorization 
from the veteran, the RO should attempt to 
obtain and associate with the claims file any 
records identified by the veteran that are not 
already of record.

3.  The veteran should be scheduled for an 
appropriate VA examination (e.g., 
dermatological) to determine the etiology of 
any skin disorder found to be present.  All 
indicated tests and studies should be 
performed and all clinical findings reported 
in detail.  The examiner is requested to 
provide an opinion concerning the etiology of 
any skin disorder found to be present, to 
include whether it is at least as likely as 
not (i.e., at least a 50-50 probability) that 
any currently diagnosed skin disorder is 
related to military service, including 
findings noted in the veteran's service 
medical records, or whether such an etiology 
or relationship is unlikely (i.e., less than a 
50-50 probability).  A rationale should be 
provided for all opinions offered.  The 
veteran's claims file must be made available 
to the examiner for review in conjunction with 
the examination, and the examination report 
should indicate whether the veteran's medical 
records were reviewed.

4.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for a 
skin disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with an 
SSOC.  The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the October 2002 SOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


